Title: From Benjamin Franklin to Sartine, 13 February 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy Feby. 13. 1780.
Enclosed is the Order Your Excellency required of me in the Letter you yesterday did me the honour of writing to me, relating to the English Prisoners brought into L’Orient by the Black Prince, & other american Privateers.

I beg leave to mention to your Excelly. that there are still remaining in the English Prisons 410 Americans, some of whom have languish’d there near three years. They had great hopes of obtaining their liberty in Exchange for those taken by the squadron under Commodore Jones, a great Part of which were taken by the alliance and deliverd to Mr. Le Duc de La Vauguyon under a kind of Promise made by him to M. Jones, that they should be exchanged for Americans. I have not heard that any thing has been done in that Respect, and I fear they will be in Despair if not speedily releas’d. I there fore intreat your Excellency to take that Matter into Consideration, and favour me with as many English Prisoners as may serve to exchange those poor People, when they shall be brought over in the Cartels expected at Morlaix.
The Black Prince, the Black Princess and the Fearnot American Privateers are I suppose now on a new Cruise, and will I hope bring in more English Prisoners; I hope the same also from the Alliance now at Corunna. If we once had our Prisoners from England several other privateers would immediately be mann’d with them, and probably give as much Trouble to The English as those above mention’d.
There were 38. English and Irishmen said to be concern’d in the Conspiracy on Board the Alliance when the Marquis de La fayette came over. They were left in Prison at Brest. I do not see any probability of there being ever brought to a Trial, and perhaps the best thing that can be done with them, is to exchange them for honester Men. If your Excellency approves of it, I will give the same Orders relating to Them, when you send any Prisoners from that port.
With greatest Respect, I am Your Excellency’s &c.
Mr. de Sartine.
